42 F.3d 1389
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Riley MAHAR, Defendant-Appellant.
No. 94-1232.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1994.

Before:  BROWN, KENNEDY and SILER, Circuit Judges.

ORDER

1
Riley Mahar appeals a district court order of continuing garnishment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1985, Riley was convicted on multiple charges of distributing controlled substances.  The district court sentenced him to five years of incarceration and imposed a fine of $72,000.  The district court subsequently reduced the amount of the fine to $62,000.


3
In 1993, the United States filed an application for writ of continuing garnishment of Mahar's wages in an effort to satisfy the fine.  Following a hearing, the district court granted the government's application and ordered that the garnishee pay 25% of Mahar's disposable income, less any prior garnishments, to the United States and continue said payments until the debt to the government is paid in full or until the garnishee no longer had custody, possession or control of any property belonging to Mahar.  Mahar has filed a timely appeal.  On appeal, Mahar argues that the district court improperly denied him counsel and that his financial situation will suffer because of the garnishment.  He also requests the appointment of counsel.


4
Upon review, we conclude that Mahar's argument that he is unable to afford the amount of the garnishment is not a permissible defense to raise under 28 U.S.C. Sec. 3202(d).  Further, we conclude that the district court did not abuse its discretion in denying Mahar's request for the appointment of counsel.  See Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir.1993).


5
Accordingly, we deny Mahar's request for counsel and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.